Citation Nr: 1232285	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  04-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for loss of use of the right foot.  

4.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.  

5.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to March 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2003 (regarding hearing loss), January 2004 (regarding loss of use of the right foot and for automobile and adaptive equipment, or adaptive equipment only), May 2005 (regarding specially adapted housing), and June 2007 (regarding PTSD) rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in January 2011, when it was remanded for additional development.  

The Veteran testified at a Travel Board hearing in August 2010.  A transcript of that hearing is of record.  The Veteran was notified in February 2012 that the Veterans Law Judge who conducted the Veteran's hearing is no longer employed by the Board.  The Veteran replied to this letter expressly indicating that he did not wish to appear at a new Board hearing and desired to have the Board decide the case on the record.  

The Board finds that there has been substantial compliance with the instructions of the Board's January 2011 remand as to the claim for an increased rating for PTSD.  In this regard, the Veteran was afforded a VA examination as to his PTSD disabilities in May 2011.  The examination was in compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for loss of use of the right foot, automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, and for an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is not shown to be manifested by symptomatology consistent with: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; or neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  

After reviewing the claims file, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in an October 2006 letter.  Moreover, in this letter, the appellant was advised of the types of VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that the October 2006 letter was sent to the appellant prior to the most recent RO-level adjudication of the issue, as evidenced by the August 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  To the extent any notice deficiency exists, the Veteran has not demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior caselaw imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issue addressed in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including in-service records, VA reports, and post-service VA treatment records and private treatment records have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disability addressed in this appeal.  All pertinent VA examination reports are of record.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issues addressed on the merits in this decision.  

Analysis

The Veteran claims entitlement to assignment of an increased initial disability rating for his service-connected PTSD.  He essentially contends that this disability has been more severely disabling than the assigned rating reflects.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including Virtual VA, i.e., electronic records), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, service connection was awarded for PTSD in a June 2007 rating decision.  An initial 50 percent evaluation was assigned effective April 28, 2006 (date of claim).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

VA treatment records include a June 2005 primary care report wherein it is noted depression screen testing was abnormal, as the Veteran reported during the past month he experienced a loss of interest or pleasure in things he usually enjoyed, and that he was feeling down, depressed, or hopeless.  A separate June 2005 primary care physician report provided a diagnosis of depression, brief.  

A July 2005 primary care follow-up report found depression screen testing was normal.  A separate July 2005 primary care physician report provided a diagnosis of depression, better.  

An August 2005 psychology report noted the Veteran's complaints of sadness/crying spells, feelings of hopelessness, guilt or shame, physical fatigue, and sleep problems.  He reported nightmares one time per month connected to his military stressor.  He also indicated he has intrusive thoughts about the stressor two times per month, but denied any impairment of functioning.  On examination, he was alert, cooperative, mood was depressed, and his affect was restricted.  The diagnosis was depression.  He was instructed to take his antidepressant medication as prescribed (as he was taking it only occasionally).  

A September 2005 primary care follow-up report found depression screen testing was abnormal.  A separate September 2005 primary care report provided a diagnosis of depression, better on medication.  

An April 2006 primary care report found PTSD screen testing was abnormal, as the Veteran reported in the past month he has experienced nightmares about his active duty stressor or thought about it when he did not want to; that he tried hard not to think about the military stressor or went out of his way to avoid situations that remind him of it; that he was constantly on guard, watchful, or easily startled.  He denied feeling numb or detached from others, activities, or his surroundings.  

An October 2006 psychology report noted the Veteran was previously married once for approximately 23 years, and has since remarried for the past two years.  He has five children, four of them from his previous marriage, and one from another relationship.  He is the youngest of six siblings, and has contact with all of them except one brother who was a prisoner of war in Vietnam and has not seen since 1968, although he knows he is back in the United States (sobbing as he described the estrangement from this brother).  He reported that during service while waiting for an order, he was re-aligning Howitzers when his leg got caught under one of them and became mangled.  He indicated that he continues to struggle with this event that caused many problems for him and his right foot.  The Veteran reported he was currently working on his Bachelor's degree as of May 2006.  He alleged that he has had over 30 employers in his life and sobbed as he described having been asked to leave 27 of those jobs, the reason for the layoffs being he would often get easily set off.  He reported having suffered from depression for many years, and anxiety, but denied thoughts of harming himself or thoughts of hurting others.  It was noted that he likes to teach his son to play violin, but other than that, he only associates with a few people in his small circle.  

On mental status evaluation, he was alert and his appearance was disheveled.  He was pleasant although his mood was moderately to severely depressed.  His affect was congruent to his mood.  He sobbed during most of the interview, although he tried to constrict his affect in that he was not comfortable expressing his emotions.  His speech was within normal limits in rate and volume.  He endorsed some sensory perceptions, but would not elaborate for fear the physician would think he was crazy.  He denied any problems with irritability or anger, but did endorse feeling overly alert, especially in restaurants.  He also reported feeling easily startled, not liking somebody walking up behind him.  The diagnoses were PTSD, chronic, and depression not otherwise specified (NOS).  A GAF score of 50 was assigned.  

A separate October 2006 psychology report noted on mental status evaluation the Veteran was alert, well-groomed, and had appropriate eye contact.  His mood was mildly depressed and moderately anxious.  His affect was congruent to his mood and to his description of events.  No suicidal or homicidal ideation was noted or expressed.  The diagnosed were PTSD, chronic, and depression NOS.  A GAF score of 50 was assigned.  

An October 2006 primary care report found PTSD screen testing was negative (i.e., normal).  

A December 2006 primary care report found depression screen testing was negative, although the Veteran did report that for several days he has experienced little interest or pleasure in doing things, and for several days feeling down, depressed, or hopeless.  

A February 2007 physician progress report noted the Veteran's complaint that he sometimes "feels bad" and cries easily "out of the blue".  His sleep is erratic, and he gets up a lot during the night.  He reported he is hypervigilant and does not like anyone behind him.  He also reported he is irritable.  Mental status examination revealed he was neatly groomed with normal activity and speech.  His mood was euthymic with a normal range and intensity of affect.  His was oriented times three, and was not suicidal or homicidal.  The diagnosis was PTSD.  A GAF score of 50 was assigned.  

On March 2007 VA examination, the Veteran complained that he has a lot of nightmares.  When asked about flashbacks, he reported he has "more than I want to talk about."  The examiner noted that the Veteran suffers from a great deal of anxiety and depression on a fairly chronic basis, without any apparent clinically significant periods of remission of symptoms.  He reported he has contact currently with one brother and one sister.  He also reported he continues to struggle with guilt about the injury during service to his right foot that prevented him from going to Vietnam.  He indicated he could not deal with a lot of things and so his employment record is quite unstable.  It was noted he had five children from his first marriage (of 23 years), and that he has good contact with his children.  It was also noted he essentially has no social relationships as he isolates himself markedly.  He did indicate he enjoys a few things such as music.  He denied any history of suicide attempts or history of assaultiveness.  The examiner noted that the Veteran's social and interpersonal relationships are limited and characterized by anger, irritability, and conflict.  

On mental status evaluation, the Veteran's thought processes were logical and goal-directed, although he does have intrusive thoughts and memories approximately three times a week.  He denied any delusions or hallucinations.  He also denied having any suicidal or homicidal thoughts, ideations, plans, or intent on the day of the examination, although he did acknowledge years ago having suicidal thoughts.  The Veteran does reasonably well with his personal hygiene and activities of daily living, but he did indicate his wife helps him and prompts him to keep up on them.  He was oriented to person, place and time.  His short-term memory is problematic due to his concentrational, attentional, and anxiety-related difficulties.  His long-term memory is intact.  No obsessive or ritualistic behavior was noted.  The Veteran's speech was of normal rate and rhythm.  He denied experiencing any panic attacks.  He indicated he has anxiety and depression which are pervasive, his depressive episodes more severe than his anxiety.  He indicated he has a lot of anger and irritability that gets him into conflicts with other people.  He also reported he has sleep difficulty; the examiner also noted he has sleep apnea.  The diagnosis was PTSD.  A GAF score of 50 was assigned.  

A June 2007 physician report noted the Veteran's complaint of frequent nightmares.  He indicated he was having some problems with school in terms of course availability.  He reported he felt cornered and was isolating and tearful at times.  Mental status evaluation revealed he was neatly groomed with otherwise normal activity and speech.  His mood was euthymic with a normal range and intensity of affect.  He was oriented times three without suicidal or homicidal ideation.  The diagnosis was PTSD, chronic.  A GAF score of 50 was assigned.  

A September 2007 report noted his wife's complaint he was spending money unwisely and that they were in considerable debt.  

A March 2008 report noted his wife's complaint he has been "ripping people off for money" and ruined their credit.  

A May 2008 report found depression screen testing was negative.  

A September 2008 PTSD follow-up report noted the Veteran's complaint he is unable to relax, and that he finds he is hypervigilant and constantly on guard.  He feels "edgy" and is depressed and tearful during the day.  He tries to read during the day and to go to estate sales.  Mental status evaluation revealed the Veteran was neatly groomed with normal activity and speech.  His mood was mildly depressed and anxious with a decreased range and normal intensity of affect.  He was oriented times three without suicidal or homicidal ideation.  The diagnosed was PTSD, chronic.  A GAF score of 50 was assigned.  

A December 2008 PTSD follow-up report noted the Veteran's report he was able to fall asleep faster but continues to have diminished sleep with frequent nightmares.  He complained of feeling anxious during the day.  It was noted he and his wife were working on a children's book.  Mental status evaluation revealed he was neatly groomed with normal activity and speech.  His mood was euthymic with a normal range and intensity of affect with mild lability, becoming tearful when discussing his mobility problems.  He was oriented times three without suicidal or homicidal ideation.  The diagnosed was PTSD, chronic.  A GAF score of 53 was assigned.  

A March 2009 PTSD follow-up report noted the Veteran's report he was sleeping better since his medication was increased.  He complained he was still having nightmares a few times per week.  He indicated he has been more irritable for the last several months.  He stated he and his wife continued to work on their children's book.  Mental status evaluation revealed he was neatly groomed with normal activity and speech.  His mood was mildly irritable with a decreased range and normal intensity of affect.  He was oriented times three without suicidal or homicidal ideation.  The diagnosed was PTSD, chronic.  A GAF score of 53 was assigned.  

A June 2009 PTSD follow-up report noted the Veteran's died in May from cancer, and that he was dealing with it reasonably well.  He complained of more restlessness in his sleep; he did not recall nightmares.  It was noted that he was continuing to work on his book and that he was enjoying this.  Mental status evaluation revealed he was neatly groomed with normal activity and speech.  His mood was euthymic with a normal range and intensity of affect.  He was oriented times three without suicidal or homicidal ideation.  The diagnosed was PTSD, chronic.  A GAF score of 53 was assigned.  He was enrolled into a PTSD group session beginning in July.  

A July 2009 PTSD follow-up report noted the Veteran attended a group session.  

On May 2011 VA examination (pursuant to the Board's January 2011 remand), the Veteran reported he experiences a depressed mood with tearful episodes; trouble falling and staying asleep; fluctuating appetite; fair energy level; low interest; worsening concentration and memory.  He denied suicidal ideation or experiencing panic attacks.  He reported he gets along great with his children but that his current marriage was not good.  His wife is moving near her sister out of town but the Veteran refused to move with her.  He indicated he socializes minimally.  He did report he has a few hobbies (i.e., music and reading).  He denied any history of suicide attempts or history of violence/assaultiveness.  

On mental status examination, he was neatly groomed, appropriately dressed, with his hair uncombed.  His speech was unremarkable and his attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was depressed.  His attention was intact and he was oriented to person, time and place.  His thought process was rambling, tangentiality.  His thought content was unremarkable.  There was no evidence of hallucinations or delusions.  His judgment was intact as he understands the outcome of his behavior, and his insight was intact as he understands he has a problem.  He does not have obsessive or ritualistic behavior or have panic attacks.  There was no evidence of suicidal or homicidal ideation.  His impulse control was noted to be good.  He was noted to be able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His remote memory was normal; recent and immediate memories were mildly impaired.  He reported experiencing recurrent and intrusive distressing recollections of his active duty stressor, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also reported he takes efforts to avoid thoughts, feelings, or conversations associated with the active duty stressor, as well as taking efforts to avoid activities, places, or people that arouse recollections of the trauma.  He indicated he has markedly diminished interest or participation in significant activities, and a feeling of detachment or estrangement from others.  He further reported he has irritability or outbursts of anger and difficulty concentrating.  

The examiner noted that the severity of PTSD symptoms found were of a mild severity.  The diagnosis was PTSD, chronic.  A GAF score of 60 was assigned.  The examiner found there was no total occupational and social impairment due to PTSD signs and symptoms.  It was further found the Veteran's PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was also no reduced reliability and productivity due to PTSD symptoms.  However, there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, albeit with generally satisfactory functioning.  

In September 2011 correspondence, the Veteran reported he has a lot of trouble sleeping, even with the use of medication.  He also reported he is always on edge and on the defensive, even with his wife, children, and the few friends he has.  Sometimes he feels cornered and feels like death would be better than trying to deal with anything anymore.  He indicated he constantly checks the locks on the door.  Sometimes he keeps himself groomed, but sometimes his wife has to remind him to clean himself.  

At the outset, the Board notes that the Veteran has a coexisting diagnosis of depression.  For the limited purpose of this decision, the Board will attribute all psychiatric signs and symptoms to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

Based on the evidence above, the Board finds that an evaluation in excess of 50 percent, to include "staged" ratings, is not warranted for any period of the initial rating.  While the symptoms ranged from mild to serious, there was no evidence showing symptomatology consistent with: obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance and hygiene.  38 C.F.R. § 4.130.  The evidence viewed from a longitudinal perspective persuasively shows that the PTSD disability picture has not more nearly approximated the criteria for a rating in excess of 50 percent during any period contemplated by the appeal.  
The evidence shows that the Veteran has suffered from chronic depression.  However, it is not shown that such has affected his ability to function independently, appropriately and effectively.  In addition, there is no evidence that the Veteran suffers from panic attacks as he expressly denied experiencing such on March 2007 and May 2011 VA examination.  

While there is some suggestion the Veteran has obsessional rituals, as he reported in September 2011 correspondence that he constantly checks the locks of his house, on March 2007 and May 2011 VA examination, the Veteran denied having any obsessional rituals.  The Board notes that on May 2011 VA examination, the Veteran's thought process was found to be rambling.  However, the thought content was unremarkable, and since the grant of service connection his speech is not noted to be other than normal.  

There is a single instance where the Veteran reported some sensory perceptions.  See October 2006 VA psychology report.  However, he did not elaborate on this complaint, and there is otherwise no instance of a report of a complaint of hallucinations or delusions.  Moreover, the Board notes that on March 2007 VA examination, the Veteran acknowledged years ago having suicidal thoughts.  The record is otherwise free of any complaints of findings of suicidal ideation, plan, or intent.  

The Board notes the Veteran's contention that his personal appearance and hygiene is not always intact, as sometimes his wife has to prompt him to take care of himself.  However, there is no evidence of neglect of his personal appearance and hygiene since he was granted service connection for PTSD.  While there may be periods where the Veteran's hygiene may be diminished, there is no evidence that such is of a severity to be characterized as neglected.  

Finally, the Board notes the Veteran's reports that he has been asked to leave approximately 27 jobs because he was easily set off.  While such may reflect some occupational impairment and difficulty adapting to stressful circumstances, it is also significant that the Veteran was at least at some point during the appeal period noted to have been pursuing a Bachelor's degree.  The Board also finds it significant that the May 2011 VA examiner found the Veteran's PTSD symptoms to be of a mild severity (although he did assign a GAF score of 60, reflective of moderate symptoms).  In addition, the examiner found the Veteran's PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was also no reduced reliability and productivity due to PTSD symptoms (as is required for the currently assigned 50 percent disability rating).  

Overall, the Veteran's disability picture is more consistent with symptomatology described under the 50 percent rating and even then, the Veteran does not meet some of the criteria set forth as examples of the types of symptoms for a 50 percent rating, i.e., circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired abstract thinking.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  

Extraschedular Consideration

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third stop of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic code.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For those reasons, referral for extraschedular consideration is not warranted.

Finally, the Court recently held that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case by way of an October 2007 rating decision (and an earlier effective date granted in an April 2008 rating decision), thereby rendering moot any analysis required by Rice.   


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

While the Board regrets any delay in the adjudication of the Veteran's appeal, it finds that additional development is necessary.  

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, the Board notes that the claims file includes private and VA (albeit mostly only attempted) audiometry.  On March 2003 examination on behalf of VA, the examiner noted that the puretone threshold results were inconsistent with speech discrimination testing results.  Subsequently, in June 2003, August 2007, June 2008, and April 2011, the RO sought audiometric data so as to determine the current severity of the Veteran's bilateral hearing loss.  Significantly, on all four examinations, no audiological test results were reported or obtained as the Veteran would not or could not provide reliable and valid audiological test findings, suggesting malingering, an intentional act that creates a negative inference.  

In the Board's January 2011 remand, it was instructed that the RO should contact the appellant and afford him the opportunity to submit additional evidence to clarify private audiological results, and that the private audiologist(s) should interpret the graphical data and clarify if Maryland CNC testing was performed.  In March 2011, the RO sent the appellant a letter requesting clarification of October 2008 private audiometry; there was no response to the letter specifically addressing the information sought.  

As indicated above, there are multiple private audiograms of record.  Review of the private audiograms, in light of the March 2003 examiner's finding that the puretone threshold results were inconsistent with speech discrimination testing results, suggests that the private audiograms may also be invalid due to inconsistency, and such has not been addressed.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  In addition, the private audiometry is provided in graphical form only and it is unclear if Maryland CNC testing was performed.  

Recently, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, as it is not clear the providers of the private audiometry throughout the appeal period have been contacted for clarification as to whether Maryland CNC testing was used and to convert the graphical audiometric data, such should be accomplished on remand.  Moreover, given the suggestion of inconsistent audiologic data, it should be resolved, after contacting the private audiologic providers and receiving their responses, whether the private audiometry is also inconsistent with the speech discrimination scores obtained on those tests.  See Savage, 24 Vet. App. at 270 (limiting the holding to those situations where the missing evidence bears greatly on the probative value of the private examination report).  

Regarding the claim for service connection for loss of use of the right foot, the Veteran claims it is secondary to his service-connected right ankle arthritis and/or his service-connected right lower extremity post thrombophletitic syndrome.  

It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On May 2011 VA examination, it was opined that the Veteran's right foot drop is explained by his postservice low back injury in 1984.  The examiner concluded that the right foot is "not caused by or a result of right ankle arthritis or thrombophelbetic events."  The report of the examination is inadequate for rating purposes.  

The examination did not adequately address all theories of entitlement.  A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Significantly, the May 2011 examiner only opined that the Veteran's right foot drop was "not caused by or a result of right ankle arthritis or thrombophelbetic events."  Under governing caselaw such opinion does not address the matter of aggravation.  Hence, a clarifying opinion (or another VA examination in event the previous examiner is unavailable) to secure a medical advisory opinion is necessary.  

The issues of entitlement to specially adapted housing and to automobile and adaptive equipment, or adaptive equipment only, are at least dependent on the outcome of the Veteran's loss of use of the right foot claim.  Hence, appropriate action at the RO on the loss of use of the right foot issue is necessary before the Board may proceed with appellate review of the specially adapted housing and to automobile and adaptive equipment, or adaptive equipment only, issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to request that the private examiners whom issued the January 2003, February 2004, October 2008 (of which there are two in October 2008), and April 2011 reports (identified in claims folders 3 and 6, and labeled by green "tabs") as to whether Maryland CNC speech discrimination testing was used when conducting the hearing test and to also clearly document in written form the hearing threshold levels found as opposed to a chart.  The private examiners should also be requested to opine as to the reliability of the respective audiograms.  

2. Thereafter, the Veteran's claims file should be forwarded to a VA audiologist.  The audiologist should specifically review the private audiological reports identified above and any further clarifications received from the private examiners, as well as the VA examinations and any opinions expressed therein, and discuss the reliability of the private audiological reports in light of any discrepancies or inconsistencies between the hearing threshold levels and speech discrimination testing results found on private examination.  A detailed rationale for all opinions expressed should be provided.  

3. The Veteran's claims file, including this remand, should be forwarded to the May 2011 VA examiner (that provided the opinion as to the Veteran's loss of use of the right foot issue).  In the event the examiner is unavailable, the Veteran should be scheduled for a VA examination of the right lower extremity.  It is imperative that the claims folder be made available to and carefully reviewed by the examiner in connection with the examination.  All necessary special studies or tests are to be accomplished.  After review of the claims file, the examiner should provide opinions that respond to the following: 

(a) Does the Veteran have loss of use of the right foot?  

(b) Was the Veteran's loss of use of the right foot somehow directly related to his service?  If so, please identify the nature of such a nexus.  

(c) Was the Veteran's loss of use of the right foot caused or aggravated by his service-connected right ankle arthritis and/or his service-connected right lower extremity post thrombophletitic syndrome?

(d) If the examiner finds that the Veteran's loss of use of the right foot was not caused, but was aggravated by either his right ankle arthritis or his right lower extremity post thrombophletitic syndrome (or both), the examiner should specify, to the extent possible, the degree of possibility (pathology/impairment) that is due to such aggravation.  

The examiner must explain the rationale for all opinions given.  

4. If, and only if, the RO finds that service connection is warranted for loss of use of the right foot, the RO should schedule the Veteran for a VA examination for the purpose of determining whether the Veteran's service connected disabilities warrant automobile and adaptive equipment, or adaptive equipment only, and specially adaptive housing.  

5. In the interest of avoiding further remand, the RO should then review the examination reports and opinions offered to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports and opinions.  

6. Thereafter, the issues on appeal should be readjudicated.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


